   Case 2:17-cr-00026-RJJ ECF No. 60, PageID.184 Filed 04/28/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

UNITED STATES OF AMERICA,                     Case No. 2:17-cr-26

                     Plaintiff,               Hon. Robert J. Jonker
                                              Chief U.S. District Judge
        v.

MICHAEL SCOTT SANDERS,

                     Defendant.
                                          /

                               ORDER OF DETENTION

        Defendant Michael Scott Sanders appeared before the undersigned on April

27, 2021 for initial appearance on the Amended Probation Petition for Offender

Under Supervision. (ECF No. 56.) Sanders was advised of his rights and the alleged

violations, as required by Fed. R. Crim. P. 32.1.

        Defendant reserved the issue of detention and advised that the parties are

looking into a global resolution to the federal and state charges. Defense counsel

indicated that she intends to file a waiver of preliminary hearing within seven days

and that Defendant would like further proceedings held before the Hon. Robert J.

Jonker.

        Defendant will remain detained pending further proceedings.

        IT IS ORDERED.

Date:     April 28, 2021                  /s/Maarten Vermaat
                                        MAARTEN VERMAAT
                                        U.S. MAGISTRATE JUDGE
